                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


    ALBERTO CEJA-VARGAS, #24429379                   §
                                                     §
    VS.                                              §             CIVIL ACTION NO. 4:17cv711
                                                     §        CRIMINAL ACTION NO. 4:13cr175(1)
    UNITED STATES OF AMERICA                         §

                                       ORDER OF DISMISSAL

           This civil action was referred to United States Magistrate Judge Kimberly C. Priest Johnson.

    The Report and Recommendation of the Magistrate Judge, which contains proposed findings of fact

    and recommendations for the disposition of such action, has been presented for consideration. No

    objections were timely filed. The Court concludes that the findings and conclusions of the

    Magistrate Judge are correct, and adopts the same as the findings and conclusions of the Court.

           It is therefore ORDERED the motion to vacate, set aside, or correct sentence filed pursuant

    to 28 U.S.C. § 2255 is DISMISSED without prejudice to Movant’s right to file a motion for leave
.
    to file a successive § 2255 motion in the United States Court of Appeals for the Fifth Circuit.

           It is further ORDERED all motions by either party not previously ruled on are hereby

    DENIED.

          SIGNED this 26th day of July, 2019.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE
